DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed October 28, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sylvestre et al. (US 2020/0154604 A1).
In regard to claim 1, Sylvestre et al. teach a heat radiating member that receives heat from a substrate portion 304 having a mounting face on which a semiconductor device 102 is mounted, via an opposing plate portion 306 opposing the mounting face, and radiates the received heat, the heat radiating member comprising:  a recessed portion (of 306) formed in the opposing plate portion 306, at a position corresponding to the semiconductor device 102, wherein the recessed portion (of 306) has a wall thickness that is greater than that of another portion of the opposing plate portion 306 (Figure 3B, pages 2-6, paragraphs [0034]-[0068]).
In regard to claim 2, Sylvestre et al. teach a wall portion of the recessed portion (of 306)excluding a bottom portion has a wall thickness that is greater than that of another portion of the opposing plate portion 306 (Figure 3B, pages 2-6, paragraphs [0034]-[0068]).
In regard to claim 3, Sylvestre et al. teach an elongated wall portion of a wall portion of the recessed portion (of 306) excluding a bottom portion, the elongated wall portion extending in a longitudinal direction of the recessed portion (of 306), has a wall thickness that is greater than that of another portion of the opposing plate portion 306 (Figure 3B, pages 2-6, paragraphs [0034]-[0068]).
In regard to claim 4, Sylvestre et al. teach a radiation fin 308 that is flush with an outer face of the elongated wall portion and is continuous with an end portion of the elongated wall portion (Figure 3B, pages 2-6, paragraphs [0034]-[0068]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-8 are objected to as being dependent upon objected claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to heat radiating members:
Bailey et al. (US 10,591,120 B2)		Danesh (US 10,816,148 B2)
Duckworth (US 10,520,167 B2)		Eom et al. (US 8,604,606 B2)
Haraguchi (US 2019/0319440 A1)	Hung (US 10,524,339 B2)
Roberge et al. (US 2008/0285271 A1)	Tsuchida et al. (US 2020/0194159 A1)
Yamaguchi (US 7,035,105 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
March 9, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822